Title: To James Madison from William Lee, 10 June 1803 (Abstract)
From: Lee, William
To: Madison, James


10 June 1803, Bordeaux. Encloses a letter he received “yesterday” from Monroe. Acknowledges JM’s letter of 9 Apr.; believes the regulations “therein contained” will stop the “improper discharge of Seamen in foreign ports.” Feels gratified in being able to force compliance with these regulations; they will help “in alleviating the suffering of a useful class of citizens.” Called on the commissary of marine to enlist him in the effort to stop American seamen from serving on board privateers: “he assured me that he would not permit a single American Seaman to ship on board any french Vessel whatever without a special permission from me which I shall in no case grant.” Encloses a form of a certificate to grant protection to ships purchased by Americans abroad; until the renewal of war he had no need of such a document. Hopes it meets with JM’s approbation. Fears some of these documents will be used fraudulently but sees no help for it. Has earned the displeasure of some Americans by refusing to issue papers for vessels “which though american built have been sailing for near two years past under French Colours.” Was guided in his decision by the act concerning the registering of vessels passed by the Second Congress. Finds his duties “arduous” but promises JM his “best endeavours for the public service.” “During the War I am determined not to own directly or indirectly in whole or in part any ship or Cargo that if the accusation of covering property should be made I may prove it to be false.” Has been prevented by illness from a regular correspondence but, having sufficiently recovered, will forward all his accounts on 30 June. Encloses a file of the Moniteur.
 

   
   RC (DNA: RG 59, CD, Bordeaux, vol. 1). 5 pp. Enclosures not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.



   
   A full transcription of this document has been added to the digital edition.

